   Case 3:20-cv-00626-REP Document 2 Filed 08/13/20 Page 1 of 3 PageID# 31



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION

MEREDITH FARRAR-OWENS,              )
As Executor of the Estate of SHERRILL
                                    )
KAY CURTIS,                         )
                                    )
      Plaintiff,                    )
                                    )                  Case No. ____________________
                                                                   3:20-cv-626
v.                                  )                  Removed from the Circuit Court
                                    )                  for Henrico County, Virginia,
JPMORGAN CHASE BANK, N.A.,          )                  Civil Action No. CL20-4969
                                    )
      Defendant.                    )
____________________________________)

                     DEFENDANT JPMORGAN CHASE BANK, N.A.’S
                    RULE 7.1 FINANCIAL DISCLOSURE STATEMENT

       Defendant JPMorgan Chase Bank, N.A., pursuant to Federal Rule of Civil Procedure 7.1

and Local Rule 7.1, and to enable Judges and Magistrate Judges to evaluate possible

disqualification or recusal, files this Financial Disclosure Statement and certifies that the following

are parents, trusts, subsidiaries, and/or affiliates of Chase that have issued shares or debt securities

to the public or own more than ten percent of the stock of the following:

       Chase, a private, non-governmental party, is a wholly-owned subsidiary of its parent

corporation, JPMorgan Chase & Co., a publicly held corporation. No publicly-held corporation

owns more than 10% of JPMorgan Chase & Co.

       Chase reserves the right to supplement this Disclosure Statement as appropriate.



                                     [signature page to follow]
Case 3:20-cv-00626-REP Document 2 Filed 08/13/20 Page 2 of 3 PageID# 32



                             Respectfully submitted,

                             JPMORGAN CHASE BANK, N.A.

                             By Counsel:

                             __/s/ Alexandria E. Cuff_______________
                             Alexandria E. Cuff, Esq. (VSB No. 83785)
                             MCGUIREWOODS LLP
                             Gateway Plaza
                             800 East Canal Street
                             Richmond, Virginia 23219
                             Telephone: 804.775.1062
                             Facsimile: 804.698.2095
                             acuff@mcguirewoods.com

                             Counsel for Defendant JPMorgan Chase Bank, N.A.




                                  -2-
   Case 3:20-cv-00626-REP Document 2 Filed 08/13/20 Page 3 of 3 PageID# 33



                                CERTIFICATE OF SERVICE

       I hereby certify that on August 13, 2020, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF System and served a true and correct copy of the same on the

following via First-Class Mail, postage prepaid, addressed to:

       Andrew R. Park (VSB No. 41072)
       Stephen D. Burns (VSB No. 74728)
       PARK SENSENIG LLC
       2310 West Main St.
       Richmond, VA 23220
       (804) 417-6085 (main)
       (804) 552-1781 (facsimile)
       andrew.park@parksensenig.com

       Counsel for Plaintiff




                                         __/s/ Alexandria E. Cuff______________
                                         Alexandria E. Cuff, Esq. (VSB No. 83785)
                                         MCGUIREWOODS LLP
                                         Gateway Plaza
                                         800 East Canal Street
                                         Richmond, Virginia 23219
                                         Telephone: 804.775.1062
                                         Facsimile: 804.698.2095
                                         acuff@mcguirewoods.com

                                         Counsel for Defendant JPMorgan Chase Bank, N.A.




                                                -3-
